Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Barnay-Verdier et al (Intensive Care Med, 2001, 37, pages 957-962) is considered to be the closest prior art of record.  Barnay-Verdier et al discloses a method of measuring the levels of autoantibodies to HMGB1 in plasma samples from patients with an ELISA assay wherein recombinant human HMGB1 protein (HMGB1 derivative) was purified from E-Coli and immobilized to a microtiter plate (solid support) contacted with plasma sample and then contacted with labeled antibody for the detection of the antibodies in the sample (e.g. abstract, p. 958).  Barnay-Verdier et al discloses the ELISA comprises coating the microtiter plate, adding blocking buffer and washing steps (e.g. p. 958).  However, Barnay-Verdier et al does not teach nor fairly suggest quantitation of specific antibodies to two redox forms wherein the redox forms form of HMGB1 are is selected from the group of fully reduced HMGB1 in which all three cysteine residues at positions 23, 45 and 106 have been completely reduced to thiols, disulfide-HMGB1 having a disulfide bridge between cysteine residues at positions 23 and 45 and a reduced cysteine residue at position 106, and oxidized-HMGB‘1 in which the three cysteine residues at positions 23, 45 and 106 have been oxidized to sulfonates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641